DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I directed towards claims 1-14 in the reply filed on 08/18/2022 is acknowledged. Claims 1-14 will be examined while claims 15-22 are withdrawn from consideration. The traversal is on the grounds that groups I and II, groups I and III, and groups II and III fail to meet the needs for restriction.  This is not found persuasive because:
Groups I and II: Group I details the method of manufacturing an impeller without a hub and Group II details the method of manufacturing of an impeller with a hub. These are not found to be obvious variants due to the differences in processes and methodologies for retaining the impeller. Furthermore, Group II does not require casting the impeller. 
Groups I and III: Group I is directed towards a method of manufacturing an impeller with specific structures of the impeller and Group III is directed towards a system for a holding plate for any manufacturing process. The system of Group III can be applied to a vast majority of different manufacturing processes and not just of impellers. 
Groups II and III: Group III is directed towards a method of manufacturing an impeller with specific structures of the impeller and Group III is directed towards a system for a holding plate for any manufacturing process. The system of Group III can be applied to a vast majority of different manufacturing processes and not just of impellers.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0063652 (Salenbien hereinafter) in view of US 2012/0057986 (Inoue hereinafter).
Regarding claim 1, Salenbien teaches a method of manufacturing an impeller that discloses an impeller wheel assembly (Impeller wheel 26 in Figures 4-5 and ¶ 36), comprising: casting an impeller wheel without a hub in a mold (¶ 43 details the use of casting for form the impeller and Figure 4 with ¶ 36 details that the blades are formed without the central hub by having the edges meet at the apex 64); and attaching a shaft to the impeller wheel positioned on the holding plate (¶ 44 details the further step of mounting a shaft to the impeller which would inherently be done after the casting).
Salenbien is silent with respect to pressing the impeller wheel on a holding plate after casting.
However, Inoue teaches a method of manufacturing an impeller that discloses pressing the impeller wheel on a holding plate after casting (Figure 4 with ¶ 32-51, particularly ¶ 39-47 when the impeller is placed into the die 47 and the die is seen as the holding plate). The resultant combination would use the intermediate step of pressing the impeller wheel on a holding plate after casting as taught in Inoue to secure the impeller before the shaft is attached to impeller via welding as taught in Salenbien. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the holding block of Inoue before attaching the shaft in Salenbien to ensure that the impeller wheel is correctly aligned and stable during assembly. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0063652 (Salenbien) in view of US 2012/0057986 (Inoue) and further in view of US 2012/0034067 (Dimitri hereinafter).
Regarding claim 2, Salenbien’s modified teachings are described above in claim 1 but are silent with respect to the welding being friction welding when attaching the shaft to the impeller. 
However, Dimitri teaches a turbo-compressor that discloses the use of friction welding to attach a drive shaft to an impeller (¶ 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the welding method of Salenbien with the friction welding of Dimitri to minimize waste during assembly while producing the well-known and predictable result of joining two components together. 
Regarding claim 3, Salenbien’s modified teachings are described above in claim 2 where the combination of Salenbien, Inoue, and Dimitri would further disclose casting the impeller wheel comprises casting the impeller wheel from a back face opposite to an exducer side of the impeller wheel (Inoue Figure 1 shows the casting taking place from the equivalent back face), wherein the impeller wheel is comprised of a plurality of blades (Blades 40 of Salenbien).
Regarding claim 4, Salenbien’s modified teachings are described above in claim 3 where the combination of Salenbien, Inoue, and Dimitri would further disclose casting the impeller wheel comprises connecting an edge, or portion thereof, of each blade of the plurality of blades to at least two adjacent blades and wherein the connecting edges meet at a central point within the exducer side of the impeller wheel (Salenbien ¶ 36).
Regarding claim 5, Salenbien’s modified teachings are described above in claim 4 where the combination of Salenbien, Inoue, and Dimitri would further disclose casting the impeller wheel comprises forming the back face of the impeller wheel (Inherent for the casting to form the back face of 26 in Salenbien), wherein the back face is comprised of a plurality of scalloped recesses, with a scalloped recess formed between each blade of the plurality of blades and an adjacent blade (Evident from the blades of Salenbien as seen in Figures 4 and 5 in a similar fashion as Figure 2A of the instant application).

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 recites “pressing the impeller wheel on the holding plate comprises interlocking the plurality of scalloped recesses of the back face of the impeller wheel with a first face of the holding plate, where the holding plate is holding the impeller wheel in a fixed position via the interlocked recesses.” The quired claim language paired with the intervening claims would require excessive modifications and the operation of the method cannot be guaranteed to remain as designed. For at least this reason, dependent claim 6 (and its dependent claims 7-114) is objected to for being allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746